DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is no claim numbering as claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20170344467 A1) in view of Sevindik (US 20200242591 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 1.

Regarding claim 2, method of claim 2 is performed by the apparatus of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (apparatus) for the method of claim 2.

Regarding claim 6, Yadav teaches an electronic testing device (Yadav, Figs. 1-2, testing integration tool 110 and Pars. 18-19) comprising: a memory (Yadav, Fig. 3 and Par. 43); and a processor (Yadav, Fig. 3 and Par. 44), coupled to the memory (Yadav, Fig. 3), and in conjunction with the memory (Yadav, Fig. 3), configured to:
 determine, in a determination, “configuration parameters” on which the test case is to be executed (Yadav, Figs. 5 and Par. 19, 33-34, determines configuration parameters (a set of conditions or variables) for test cases to be executed include date of execution); 
determine a test context for testing the user equipment based on a result of the determination (Yadav, Fig. 2 and Pars. 40-41, extracts (determined) test results (i.e. test context) from all the executed test cases); 25determine, from a test case repository, an optimal test case for testing the user (Yadav, Fig. 2, and Pars. 41-42, identify failed test cases from the test results stored in data repository 106 (i.e. test case repository) and execute code modifications to fix failed test cases (code modification test case is i.e. optimal test case)); and execute the optimal test case for testing the user equipment (Yadav, Fig. 2 and Par. 42, execute the code modification test case).
However, Yadav fails to teach the testing configuration parameters as taught above comprise: one or more locations in a cellular network where a test case is to be executed, a time at which the test case is to be executed at the one or more locations, a number of times the test case is to be executed at the one or more locations, and a type of a test equipment on which the test case is to be executed.
In the same field of endeavor, Sevindik teach the electronic device (Sevindik, Fig. 9) sends test case parameters to the test device (Sevindik, Fig. 7), wherein test case parameters comprise: test device identification 202, test start time 206, test repeat number 209, node/basestation 117, test location 203  (Sevindik, Fig. 1 and Pars. 55-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sevindik into Yadav in order to test wireless network performance (Sevindik, Abstract).

Regarding claim 7, the combination of Yadav and Sevindik teaches previous claim.  The combination of Yadav and Sevindik further teaches the electronic testing device of claim 6, wherein the processor is further configured to: receive test feedback corresponding to the execution of the optimal test case (Yadav, Fig. 2 and Pars. 41-42, feedback loops/instruction 250 (i.e. test feedback)); and optimize one or more test cases in the test case repository, based on the test feedback (Yadav, Fig. 2 and Par. 42, fix failed test cases (i.e. optimize one or more test cases)).  

Regarding claim 11, the combination of Yadav and Sevindik teaches previous claim.  The combination of Yadav and Sevindik further teaches the electronic testing device of claim 6, wherein the optimal test case is an optimal test case for testing cellular communication protocol software/hardware (Sevindik, Fig. 5)).

Regarding claim 12, the combination of Yadav and Sevindik teaches previous claim.  The combination of Yadav and Sevindik further teaches the electronic testing device of claim 6, wherein the one or more locations comprise geographic locations in a cellular network in which the user equipment communicates (Sevindik, Fig. 1 and Pars. 55-57, 114).  

Regarding claim 13, method of claim 13 is performed by the apparatus of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (apparatus) for the method of claim 13.

Regarding claim 14, method of claim 14 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the method of claim 14.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20170344467 A1) in view of Sevindik (US 20200242591 A1)  and in further view of Schmidt et al. (US 20150189525 A1).

Regarding claim 3, method of claim 3 is performed by the apparatus of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (apparatus) for the method of claim 3.

Regarding claim 4, method of claim 4 is performed by the apparatus of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (apparatus) for the method of claim 4.

Regarding claim 8, the combination of Yadav and Sevindik teaches previous claim.  The combination of Yadav and Sevindik further teaches the electronic testing device of claim 6, wherein the one or more locations where the test case is to be executed, the time at which the test case is to be executed at the one or more locations, the number of times the test case is to be executed at the one or more locations, and/or the type of the test equipment (Sevindik, Fig. 1 and Pars. 55-57).
However, the combination of Yadav and Sevindik fails to teach the configuration parameter above is determined based on at least one of a code coverage metric, a profiling parameter and debug logs from at least one of the user equipment, a simulator and a network.
In the same field of endeavor, Schmidt teaches the test environment (configuration parameter) is determined from a known test environment which log data collected during the device field tests by the devices 103 and 105 (Schmidt, Fig. 1 and Pars. 27-30, 42-44).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Schmidt into the combination of Yadav and Sevindik in order to test route generation and field testing (Schmidt, Par. 1).

Regarding claim 9, the combination of Yadav, Sevindik and Schmidt teaches previous claim.  The combination of Yadav, Sevindik and Schmidt further teaches method of claim 16, wherein the one or more geographic locations are determined based on the profiling parameter, and the profile parameter comprises at least one of a number of accesses to read-only data (Sevindik, Par. 69), electronic testing device of claim 8, wherein the profiling parameter comprises a number of accesses to read-only data, a number of accesses to read-write data.


Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20170344467 A1) in view of Sevindik (US 20200242591 A1) and in further view of Mahimkar et al. (US 20180035307 A1).

Regarding claim 5, method of claim 5 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 5.

Regarding claim 10, the combination of Yadav and Sevindik teaches previous claim.
However, the combination of Yadav and Sevindik fails to teach the electronic testing device of claim 6, wherein the type of the test equipment comprises at least one of a vendor of the test equipment, a user equipment that 26communicates only to a single Radio Access Technology (RAT), and a user equipment that communicates to multiple RATs.
In the same field of endeavor, Mahimkar teaches a user equipment that 26communicates only to a single Radio Access Technology (RAT) (Mahimkar, Fig. 7 and Par. 120).
 field evaluations (Mahimkar, Par. 5).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 20180035307 A1) in view of Sevindik (US 20200242591 A1).

Regarding claim 16, Mahimkar teaches a method executed by a processor in conjunction with a memory, the method comprising: randomly selecting a modified program code from among a plurality of program code (Mahimkar, Pars. 43-44, randomly selecting feature value), the program code being for executing cellular communication protocol software on a user equipment that is to operate in a cellular network (Mahimkar, Fig. 6 and Pars. 31, 109-110); determining one or more geographic locations within the cellular network at which a test case is to be executed, and a number of first iterations (Mahimkar, Fig. 1 and Pars. 43-44, 64-65, subsequent phase test locations are selected/determined by randomly selecting one feature value in a number of iterations (first iteration, next iteration, etc)); and executing the test case with respect to the selected modified program code for the number of first iterations at each geographic location for the number of second iterations on each test equipment to test the user equipment (Mahimkar, Fig. 1 and Pars. 53-56, performance (test) of the chosen nodes (or clusters) monitor the impacts of network changes using a wide variety of service performance indicators).

In the same field of endeavor, Sevindik teach the electronic device comprising the processor 901 (Sevindik, Fig. 9) determine (accept/reject) test device(s) (Sevindik, Fig. 7), wherein tests can be run for predetermined number of times (Sevindik, Fig. 2 and Par. 70).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sevindik into Mahimkar in order to test wireless network performance (Sevindik, Abstract).


Regarding claim 17, the combination of Mahimkar and Sevindik teaches previous claim. The combination of Mahimkar and Sevindik further teaches the method of claim 16, wherein the method is performed iteratively, and wherein the method further comprises: receiving test feedback corresponding to the execution of the test case; and optimizing the test case, based on the test feedback (Makimkar, Fig. 1 and Pars. 64-65, the second phase the performance results are analyzed (i.e. test feedback), then add new nodes by selecting a new feature value to test (i.e. optimizing the test or test case), which is complement the nodes already tested during the first phase).

Regarding claim 18, the combination of Mahimkar and Sevindik teaches previous claim. The combination of Mahimkar and Sevindik further teaches the method of claim 16, further comprising determining a time of day at which the test case is to be executed, wherein the test case is executed at the time of day (Sevindik, Fig. 1 and Pars. 55-57).
.  

s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 20180035307 A1) in view of Sevindik (US 20200242591 A1) and in further view of Schmidt et al. (US 20150189525 A1).

Regarding claim 19, the combination of Mahimkar and Sevindik teaches previous claim. 
However, the combination of Mahimkar and Sevindik fails to teach the method of claim 16, wherein the one or more geographic locations are determined based on at least one of a code coverage metric, a profiling parameter and debug logs from the user equipment.
In the same field of endeavor, Schmidt teaches the test environment (configuration parameter) is determined from a known test environment which log data collected during the device field tests by the devices 103 and 105 (Schmidt, Fig. 1 and Pars. 27-30, 42-44).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Schmidt into the combination of Mahimkar and Sevindik in order to test route generation and field testing (Schmidt, Par. 1).

Regarding claim 20, the combination of Mahimkar, Sevindik and Schmidt teaches previous claim.  The combination of Mahimkar, Sevindik and Schmidt further teaches method of claim 16, wherein the one or more geographic locations are determined based on the profiling parameter, and the profile parameter comprises at least one of a number of accesses to read-only data (Sevindik, Par. 69), and the profile parameter comprises at least one of a number of accesses to read-only data, a number of accesses to read-write data, a number of accesses to zero initialized data, a cycle 28court of a central processing unit (CPU) of the user equipment, and a memory usage of the user equipment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/8/2021